On Motions of Appellee Bank and Tate for Rehearing.
Appellee bank by its motion for rehearing contends that we “erred in reversing that part of the trial Court’s judgment appointing a receiver to take possession of the stock' described” in its petition, because (a) “E. A. Pierce & Company had submitted themselves to the jurisdiction of the district court, and that the court theretofore had jurisdiction over them; that it was necessary in order to make the appointment of a receiver valid that the certificates of stock in controversy should be actually within the jurisdiction of the district court,” and (b) that the effect of the order modifying the injunction granted on hearing was to “merely provide that said receiver should have the right to take possession of the said stocks subject to the lien and indebtedness against same in favor of E. A. Pierce & Company”; in other words, “the district court appointed a receiver for Zanes’ equity in the stock.” This theory of the case was not heretofore presented by appellee bank. E. A. Pierce & Co. duly submitted to the jurisdiction of the court, and by its answer claimed a valid lien on the involved stocks to secure the payment of $8,161.09 due them by Mrs. Mabel Zanes. All parties claiming or alleged to have title to said stocks as the owner or owners thereof, or of the equity of redemption, reside in Dallas county, Tex., and ap-pellee bank asserts an equitable lien on said stocks against all parties to the suit, except as to the debt due Pierce & Co. Pierce & Co. maintains an office in the city and county of Dallas, with a duly accredited agent in charge for the purpose of transacting its business affairs. Under the above facts, were the certificates of stock within the jurisdiction of the court below so as to support the order appointing the receiver? This question involves the ascertainment of the •extent the injunction operated upon that property after its modification in favor of Pierce & Co., and the situs of said stock, same being in the actual possession of Pierce & Co. in New Yorki City at the time the receiver was appointed. In Callender Nav. Co. v. Pomeroy, 61 Or. 343, 122 P. 758-761, the court held: “ ‘Situs’ or situation imports fixedness of location. In its natural signification the term is applicable only to landed estates which are really fixed and immovable. Conventionally it is applied to personal property as annexing it to the individual to whom it belongs, its situation being primarily, in legal contemplation, where the owner happens to be at any time. It is the exception that personal property has any other situs than that of the person of its owner.”
To the same effect is the holding in Pleasanton v. Johnson, 91 Md. 673, 47 A. 1025, and in Commonwealth v. Union Refrigerator Transit Co., 118 Ky. 131, 80 S. W. 490, 491, 81 S. W. 268. It is clear from the following authorities that the court below had the power to appoint a receiver for the equity of W. R. Zanes and Tate in the certificates of stock, viz.: subdivisions 1 and 2, art. 2293, R. S. 1925 ; 53 C. J. 31, § 17; Bank of Statesboro v. Waters, 165 Ga. 848, 142 S. E. 156; Ereeman v. Stewart, 119 Ala. 158, 24 So. 31; Jenkins v. Purcell, 29 App. D. C. 209, 9 L. R. A. (N. S.) 1074.
Appellee Tate, as grounds for his motion, urges that the court erred in holding and in stating in its original opinion “that reasonable grounds for the appointment of a receiver were not shown in the cause.” Said appellee alleged in his pleadings that he owned a half interest in the stocks; that they were transferred without his consent; that W. R. Zanes had appropriated to his own use all of the stocks, and was attempting through a fraudulent transfer to Mrs. Mabel Zanes to dispose of the stocks to the injury of said Tate. Upon the hearing had upon the cause Tate testified to the facts set forth in his pleadings. Neither W.'R. Zanes nor Mrs. Mabel Zanes appeared for the hearing, and the answer filed by them to the pleadings of the bank was only in part verified, and the answer filed by W. R. Zanes to the pleadings of appellee Tate was not verified, being merely formal. Therefore we are of the opinion that the trial court was warranted in believing that, unless some relief was granted, said stocks would be disposed of to the injury of Tate, both as an owner of one-half interest thereof and as a joint debtor with W. R. Zanes to appellee bank; namely, the note declared upon by the bank to secure the payment of which it asserted an equitable lien upon said stocks.
Said motions are therefore granted, and the appointment of the receiver is affirmed, with instruction to the court below to make such an order or orders, in re the power and *927authority of the receiver to obtain possession of, control, use and. make disposition of said certificates of stocks that will secure to the appellee bank and Tate respectively the ultimate protection in the rights asserted by them if same should be sustained; having due regard for the interest of and consequences to all of the parties claiming adversely to said bank and Tate an interest therein, so that while protecting the rights of one litigant no injustice will be done to another.
Motion granted.